In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00137-CR
      ___________________________

          BRIAN HILBY, Appellant

                       V.

           THE STATE OF TEXAS


   On Appeal from the 16th District Court
         Denton County, Texas
       Trial Court No. F19-791-16


Before Bassel, J.; Sudderth, C.J.; and Wallach, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Brian Hilby pleaded guilty to aggravated assault with a deadly

weapon.1 The issue of punishment was tried to the jury, which assessed Appellant’s

punishment at forty years’ confinement, and the trial court sentenced Appellant in

accordance with the jury’s recommendation.

      Appellant’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Appellant of the motion to withdraw, provided him a copy of the brief, informed him

of his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant had the opportunity to file a pro se

response to the Anders brief but has not done so.



      1
        Simultaneously with entering his guilty plea for the offense of aggravated
assault with a deadly weapon, Appellant also pleaded guilty to four drug offenses and
went to the jury for sentencing. Appellant appealed the four drug convictions but
then filed a motion to dismiss the appeals, which was granted. See Hilby v. State,
Nos. 02-19-00138-CR, 02-19-00139-CR, 02-19-00140-CR, 02-19-00141-CR, 2019 WL
1848743, at *1 (Tex. App.—Fort Worth Apr. 25, 2019, no pet.) (mem. op., not
designated for publication). The drug cases are thus not part of this appeal.

                                          2
      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgment.

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 27, 2020




                                          3